Citation Nr: 9924483	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of right 
knee surgery, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel







INTRODUCTION

The veteran had active service from September 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO rating decision that increased the 
evaluation for residuals of the veteran's right knee surgery 
from noncompensable to 10 percent under diagnostic code 5257, 
effective from July 1997.  The veteran submitted a notice of 
disagreement in April 1998, and the RO issued a statement of 
the case in May 1998.  The veteran submitted a substantive 
appeal in June 1998.


FINDING OF FACT

The residuals of the veteran's right knee surgery consist of 
pain and marginally decreased range of motion due to early 
traumatic arthritis; he has no more than slight functional 
impairment in the knee; his surgical scar is well healed and 
completely asymptomatic, and there is no clinical evidence of 
recurrent subluxation, lateral instability, or other symptoms 
suggestive of greater functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of the veteran's right knee surgery are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Table II, 4.71a, Codes 5003, 5010, 5257 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1970 to January 
1972.

Service medical records show that the veteran requested a 
brace for his right knee in June 1971, and reported having 
had an operation on his right knee during the past year.  A 
December 1971 report on unrelated matters made reference to 
the veteran's leg injury, and recommended an administrative 
discharge.

A June 1984 RO rating decision granted service connection for 
residuals of the veteran's right knee surgery, and assigned a 
noncompensable evaluation under diagnostic code 5257, 
effective from January 1984.

The veteran underwent a VA examination in September 1984.  He 
reported a constant dull pain in the right knee area, 
swelling, and that the knee occasionally locked and gave out.  
Upon examination, gait was normal; there was no swelling, no 
tenderness, no effusion, and no locking.  There was no 
instability of the right knee.  The examiner noted a well-
healed medial parapatellar surgical scar.  Flexion was full 
to 140 degrees, and extension was full to zero degrees.

The RO continued the noncompensable evaluation for residuals 
of the veteran's right knee surgery in October 1984.

The veteran underwent a VA examination in September 1997.  He 
reported that he injured his knee in service and had 
undergone surgery, and that the knee has continued to bother 
him over the years.  He reported that he has used a cane off 
and on for 20 years, and that he wears braces on both knees 
following an automobile accident in 1972.  He reported that 
he could not walk more than two blocks without stopping.  
Upon examination, a three-inch scar at the medial 
parapatellar region was revealed.  The range of motion of the 
right knee was from zero to 120 degrees.  There was a small 
ridge of osteophytes palpable along the medial femoral 
condyle.  The veteran was diagnosed with early traumatic 
arthritis of the right knee.

X-rays taken of the veteran's right knee in September 1997 
showed no evidence of acute fracture, dislocation, or 
effusion.  There was minimal medial compartment narrowing 
greater than lateral or patellofemoral, and chondrocalcinosis 
may be present medially.

A December 1997 RO rating decision increased the 
noncompensable evaluation to 10 percent for residuals of the 
veteran's right knee surgery.


B.  Legal Analysis

The veteran's claim for a higher evaluation for residuals of 
right knee surgery is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are derived by comparing the veteran's 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities (Rating Schedule)-which represent, 
as far as can practicably be determined, the average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Although the regulations require that, in evaluating a given 
disability, it be viewed in relation to its entire history, 
38 C.F.R. § 4.41, where entitlement to compensation already 
has been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.

Traumatic arthritis is rated analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis, in turn, if substantiated by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Code 5260 for limitation of flexion of the 
knee and Code 5261 for limitation of extension).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.72a, Code 5003.

The "standard" (i.e., normal) range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.

Limitation of knee flexion to at least 45 degrees warrants a 
10 percent rating.  Code 5260.  Extension must be limited to 
at least 10 degrees.  Code 5261.

Although the VA physician who examined the veteran in 
September 1997 confirmed that he has early traumatic 
arthritis in his right knee, and complaints of pain secondary 
to the arthritis, the examiner also indicated that the 
veteran has range of motion in his right knee from 0 degrees 
of extension to 120 degrees of flexion.  That is far greater 
range of motion than required for a 10 percent rating under 
Codes 5260 and 5261; in fact, his range of motion is only 
slightly less than normal (0-140 degrees), despite the 
arthritis and pain secondary to it.  Therefore, even 
acknowledging that he, at times, experiences pain in the knee 
as a result of the arthritis, this does not cause additional 
functional impairment-in the way of limitation of motion-as 
to warrant a rating higher than 10 percent.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 4.59 (1998).  The Court also held in DeLuca that, when 
determining the severity of a musculoskeletal disability, VA 
must consider whether the veteran experiences weakness, 
excess fatigability, or incoordination as a result of 
condition at issue.

According to 38 C.F.R. § 4.71a, Code 5257, slight impairment 
of the knee, which includes recurrent subluxation or lateral 
instability, warrants a 10 percent rating.  A 20 percent 
rating requires moderate impairment, and a 30 percent rating 
requires severe impairment.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Codes 5003 and 5257 because the arthritis would be 
considered an additional disability warranting a separate 
evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  However, the VA General Counsel since has 
held, in another precedent opinion, that, for separate 
ratings to be warranted under these circumstances, the 
veteran must have, not only evidence of both arthritis and 
instability, but also sufficient limitation of motion under 
Codes 5260 or 5261 to at least meet the criteria for a 
noncompensable (0 percent) rating.  See VAOPGCPREC 9-98 (Aug. 
14, 1998).

While the evidence of record shows that the veteran wears a 
knee brace, the results of the most recent medical 
examination and those of the prior examination show 
no instability in the knee to support the assignment of a 
separate 10 percent rating.  However, aside from that, the 
veteran also does not have sufficient limitation of motion in 
the knee to warrant application of these precedent opinions 
of the VA General Counsel, even if he had instability, which 
he does not.

The evidence of record also does not suggest that the scar 
from the veteran's surgery is symptomatic (painful, tender, 
etc.), or that he has swelling or effusion in his knee.  
Thus, all factors considered, it cannot reasonably be 
concluded that he has more than slight functional impairment 
in the knee, which is commensurate with a 10 percent rating.  
In this regard, the evidence is not in relative equipoise, 
but is against a higher rating.  Thus the benefit of the 
doubt cannot be applied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.


ORDER

A rating higher than 10 percent for residuals of right knee 
surgery is denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

